Exhibit 10.2

 

 

[logo.jpg]

April 17, 2015

 

Michael J. Dixon

 

 

Re:     Confidential Separation Agreement and General Release

 

Dear Michael:

 

As you know, we have discussed your Separation “separation" from Ignite
Restaurant Group, Inc. (the "Company") effective April 17th, 2015 (the
"Separation Date"). You will continue to provide consulting services to the
Company through May 15, 2015 and will receive severance commencing on May 18,
2015. The Company proposes the following separation agreement (the "Agreement"):

 

1.        Consideration. Subject to your compliance with the terms and
conditions of this Agreement, the Company will provide you with the
consideration described in Exhibit A to this Agreement. You acknowledge that you
would not be entitled to receive the consideration described in Exhibit A (which
is incorporated herein by reference) absent your execution of this Agreement and
your fulfillment of the promises it contains.

 

2.         General Release.

 

(a)        In consideration of the benefits provided under this Agreement, you
fully and completely release the Company, its affiliates and related companies,
and each of their respective current and former officers, directors,
shareholders, managers, members, employees, agents, employee benefit plans and
fiduciaries, insurers, attorneys, successors and assigns (each a "Released
Party" and collectively, the "Released Parties"), collectively, separately, and
severally, of and from any and all claims, demands, damages, causes of action,
debts, liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, known or unknown, which you have had, now have, or may have against
the Released Parties (or any of them) from the beginning of time up until the
date you sign this Agreement, with the exception of any claims that cannot
legally be waived by private agreement. Subject to the limitations in the
immediately preceding sentence, this general release of claims includes:

 

(i)       all claims arising under any federal, state or local statute or
ordinance, constitutional provision, public policy or common law, including all
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967, the Equal Pay Act, the Civil Rights Act of 1866, the
Civil Rights Act of 1871, Executive Order 11246, the Employee Retirement Income
Security Act (with respect to unvested benefits), the Consolidated Omnibus
Budget Reconciliation Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act of 1993, the Worker
Adjustment and Retraining Notification Act, 31 U.S.C. § 3730(h), the
anti-retaliation provisions of Section 2IF of the Securities Exchange Act of
1934, the Texas "Labor Code (specifically including the Texas Payday Act, the
Texas Anti-Retaliation Act and the Texas Commission on Human Rights Act), all as
amended; all claims arising under laws relating to violation of public policy,
retaliation, or interference with legal rights (including, without limitation,
retaliation or interference with the right to file or pursue a claim for
workers' compensation benefits); and all claims arising under other
discrimination or whistleblower laws;

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)      all claims for compensation of any type whatsoever, including but not
limited to claims for wages, bonuses, commissions, incentive compensation,
vacation and/or severance;

 

(iii)   all claims arising under tort, contract and/or quasi-contract law,
including but not limited to claims of breach of any express or implied
contract, breach of the covenant of good faith and fair dealing, promissory
estoppel, tortious interference, personal injury, wrongful or retaliatory
discharge, fraud, defamation, slander, libel, invasion of privacy, false
imprisonment, negligent or intentional infliction of emotional distress; and

 

(iv)  all claims for monetary or equitable relief, including but not limited to
attorneys' fees, back pay, front pay, reinstatement, experts' fees, medical fees
or expenses, costs and disbursements.

 

(b)      The general release set forth above includes a release of any claims
you may have against any of the Released Parties under the Age Discrimination in
Employment Act, as amended (the "ADEA'').

 

(c)       You have 45 days from the date this Agreement was initially delivered
to you to decide whether to sign it (the "Consideration Period"). If you decide
to sign this Agreement before the expiration of the Consideration Period, which
is solely your choice, you represent that your decision is knowing and
voluntary.

 

(d)       You agree that any revisions made to this Agreement after it was
initially delivered to you were either not material or were requested by you,
and do not re-start the Consideration Period.

 

(e)        You are advised to consult with an attorney prior to signing this
Agreement

  

 
 

--------------------------------------------------------------------------------

 

 

(f)        You may revoke this Agreement within seven days after you have signed
it. This Agreement will not become effective or enforceable until the eighth day
after you have signed this Agreement without having revoked it (the "Effective
Date"). In the event you choose to revoke this Agreement, you must notify the
Company in writing addressed to the Company's designated agent for this purpose:
Juan D. Gallegos, Vice President - Human Resources, Ignite Restaurant Group,
9900 Westpark Drive, Suite 300, Houston, Texas 77063. Any such revocation must
be delivered to the Company at the foregoing address in a manner calculated to
ensure receipt prior to 11:59 p.m. on the day prior to the Effective Date.

 

3.       Covenant Not to Sue. Except for an action brought to enforce this
Agreement or to challenge the validity of your release of claims under the ADEA,
to the fullest extent permitted by law, you agree to refrain from initiating or
participating in any proceeding of any kind against any of the Released Parties
relating to matters released in this Agreement. If any such proceeding has been
initiated by you or on your behalf, you agree to use your best efforts to cause
it immediately to be withdrawn and dismissed with prejudice. Notwithstanding the
foregoing, nothing in this Agreement prohibits you from filing a charge with or
participating in an investigation or proceeding by the United States Equal
Employment Opportunity Commission or any other governmental agency. However, you
hereby irrevocably and unconditionally waive and relinquish any right to seek or
recover any individual relief (including any money damages, reinstatement or
other legal or equitable relief) for or on account of any of the claims released
in this Agreement through any charge, complaint, lawsuit or other proceeding,
whether commenced or maintained by you or by any other person or entity.

 

4.       Representations. You represent and warrant that (a) you have been
properly paid for all hours worked and you have received all wages, bonuses,
vacation pay and other benefits and compensation due (if any) from the Company;
(b) you have returned all Company property in your possession or control and you
have permanently deleted any Confidential Information (as defined below) stored
on any networks, computers or information storage devices that are not owned by
the Company but within your possession or control; (c) you have suffered no
harassment, retaliation, employment discrimination, or work-related injury or
illness while employed by the Company; (d) you are not aware of any activity by
the Company or any other Released Party that you believe to be unlawful or
potentially unlawful; (e) you have filed no claim, charge, suit or other action
or proceeding against the Company or any other Released Party; and (f) you have
not sold, assigned, transferred, conveyed or otherwise disposed of any of the
claims, demands, obligations, or causes of action released in this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

5.       Non-Disclosure of Confidential Information. You acknowledge that during
the course of your employment with the Company, you had access to trade secrets
and confidential information relating to the business of the Company and its
affiliates that has value to the Company and its affiliates and is not generally
known to their competitors (“Confidential Information").1 Except as required by
law or in response to a lawfully issued subpoena or court order (in which case
you agree to notify the Company in advance of any requested disclosure unless
prohibited by law), you agree to hold in confidence all Confidential Information
and to not, either directly or indirectly, use or disclose any Confidential
Information to any person or entity without the prior written consent of the
Company. Your obligations as set forth in this Section 5 are in addition to and
not in lieu of any other obligations you may have to protect Confidential
Information (including, but not limited to, obligations arising under the
Company's policies, ethical rules, and applicable law), and such obligations
will continue for so long as the information in question continues to constitute
Confidential Information. You acknowledge that any breach of your obligations
under this Section 5 would cause irreparable harm to the Company, the exact
amount of which would be difficult to determine, and that the remedies at law
for any such breach would be inadequate. Accordingly, you agree that, in
addition to any other remedy that may be available to the Company, the Company
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any violation of this Section 5.

 

6.       Confidentiality. To the fullest extent permitted by law, you agree that
you will not disclose any of the terms of this Agreement to any individual or
entity except your attorneys and tax advisors. However, nothing in this
Agreement is intended to or should be interpreted as preventing you from
providing truthful information to a governmental agency or as may be required in
responding to a lawfully issued subpoena or court order.

 

7.       Non-Disparagement. To the fullest extent permitted by law, you agree
not to make, publish or communicate to any person or entity or in any public
forum (including social media) at any time any defamatory or disparaging
remarks, comments, or statements concerning the Company or its employees.
Notwithstanding the foregoing, this does not, in any way, restrict or impede you
from exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency.

 

 

 

 

_______________________

1 For purposes of this Agreement, "Confidential Information" includes, but is
not limited to, methods of operation, business strategies, information
concerning past, current and prospective customers, suppliers, licensees,
licensors, investors and other business relations, financial information and
projections, marketing and sales information, distribution and sales methods,
information regarding designs and decor for restaurant premises, procedures and
formulae for preparing food and beverage products, inventory methods, operating
systems, financial control concepts, training techniques, methods of site
selection, product analysis and selection, personnel information and similar
confidential and/or proprietary information. Confidential Information includes
trade secrets (as defined under Texas law) as well as information that does not
rise to the level of a trade secret. However, Confidential Information does not
include any data or information that has been voluntarily disclosed to the
public by the Company (except where such public disclosure has been made by you
without authorization) or that has been independently developed and disclosed by
others or that otherwise .1enters the public domain through lawful means.

 

 
 

--------------------------------------------------------------------------------

 

 

8.       Cooperation. To the fullest extent permitted by law, you agree to
cooperate with the Company and be reasonably available to the Company with
respect to continuing and/or future matters related to your employment period
with the Company and/or its affiliates, including, without limitation, appearing
at the Company's request to give truthful testimony without requiring service of
a subpoena or other legal process.

 

9.        No Admission of Liability. The Company and its agents expressly deny
that they have any liability to you, and this Agreement is not to be construed
as an admission of any such liability.

 

l0.       Assignment. You may not assign this Agreement or any part hereof, and
any purported assignment by you shall be null and void from the initial date of
purported assignment. This Agreement shall be assignable by the Company and
inure to the benefit of the Company and its successors and assigns.

 

11.     Entire Agreement: Modification. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties, and
supersedes and replaces any and all other agreements, written or oral, express
or implied, between you and the Company concerning the subject matter of this
Agreement; provided, however, that any prior restrictive covenants between you
and the Company shall continue in effect in accordance with their terms. No
provision of this Agreement may be amended, changed, altered, or modified except
in writing signed by you and a duly authorized representative of the Company.

 

12.      Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

 

13.      Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed, and governed by and in accordance with
the laws of the State of Texas, irrespective of its choice of law rules.

 

14.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.

 

15.      Non-Competition Agreement. During the term of your employment by the
Company Group and for twelve months thereafter (the “Non-Competition Period”),
you will not, directly or indirectly own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or consult
to, advise or be employed by or connected with any person or entity engaged in
or that has active plans to provide casual seafood or theme-oriented casual
dining in the United States, its possessions, or Canada (collectively, the
“Territory”).

 

 
 

--------------------------------------------------------------------------------

 

 

16.     Non-Solicitation Agreement. During the term of your employment by the
Company Group and for two years thereafter (the “Non-Solicitation Period”), you
will not, directly or indirectly, (i) solicit any person or entity that is a
supplier of the Company Group to cease doing business with the Company Group, or
in any way interfere with the relationship between the Company Group and its
Affiliates and the persons and entities with which they have business dealing or
(ii) solicit for employment or hire any person who is, or at any time during the
twenty-four (24) months prior to the solicitation was, an employee of the
Company Group or its Affiliates.

 

You agree that (i) the covenants set forth in Section 15 and 16 are reasonable
in temporal and geographical scope and in all other respects, and (ii) the
covenants contained herein have been made in order to induce the Company to
grant you items found in Exhibit A of this document. You and the Company intend
that the covenants of Section 15 and 16 shall be deemed to be a series of
separate covenants, one for each county or province of each and every state,
territory or jurisdiction of each country within the Territory and one for each
month of the Non-Competition Period and the Non-Solicitation Period. If, at the
time of enforcement of this Section 15 and 16, a court shall hold that the
duration or scope stated herein are unreasonable under circumstances then
existing, you and the Company agree that the maximum duration or scope under
such circumstance shall be substituted for the stated duration or scope and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period and scope permitted by law.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

If you wish to accept the Company's offer to enter into this Agreement, please
sign and date the enclosed duplicate original of this Agreement and return it to
me. This offer, if not accepted, will expire at the close of business on the
date that is 45 days after the date that you received this Agreement, unless an
exception is granted by the Company.

 

Sincerely,  

 

 

 

IGNITE RESTAURANT GROUP, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Ray Blanchette

 

 

 

Ray Blanchette  

 

 

 

Chief Executive Officer  

 

 

 

 

 

 

ACCEPTED AND AGREED:  

 

 

 

By:

/s/ Michael J. Dixon  

 

Michael J. Dixon  

 

 

Date:

4-20-15

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Consideration for Separation

Agreement

 

Subject to your compliance with the terms and conditions set forth in the
attached Confidential Separation Agreement and General Release (the
"Agreement"), Ignite Restaurant Group, Inc. (the "Company") will provide you
with the following consideration:

 

1.      Separation Pay. Provided that the Agreement has been executed and become
irrevocable on or before the forty fifth (45th) day following the Separation
Date, the Company will pay you the gross amount of $356,250 plus the cash value
of any accrued vacation time that remained unused as of the Separation Date as
defined in the Agreement) (together, the "Separation Pay"). The Separation Pay
will be subject to applicable withholdings and will be paid in substantially
equal installments over the nine (9) month period commencing May 18, 2015 in
accordance with the Company's customary payroll practices, beginning on the
Company's next regular payroll date occurring after the forty fifth (45th) day
following the Separation Date; provided, that the first such installment payment
shall be a lump sum payment covering all payroll periods from May 18, 2015
through the date of such first installment payment. The Separation Pay
encompasses and is in lieu of any and all other payments and benefits that may
be owed to you by the Company.

 

2.       Executive Outplacement Services. Upon receipt of your signed Separation
Agreement, you will receive up to 9 months of outplacement services provided by
Right Choice, Incorporated.

 

3.       Equity. Upon receipt of your signed Separation Agreement, we will
execute the vesting of all current unvested Restricted Stock Awards (RSA)
previously granted. The total number of RSAs that will be considered vested will
be 37,260 shares (30,000 shares left unvested from the 12/6/2013 grant, 7,260
shares left unvested from the 6/19/2014 grant).

 

4.        Relocation. The Company will waive all its rights to seek
reimbursement for any expenses reimbursed to you or paid on your behalf by the
Company under the terms of the Relocation Agreement.

 

 

5.       Retention Bonus Payment. The Company will issue payment in the total
amount of $100,000 within 10 days from receipt of your signed Severance
Agreement. The $100,000 payment consists of $50,000 payment previously due but
deferred at your request on September 30th, 2014, along with the payment of
$50,000 that is due on March 31, 2015 (Signed Bonus Agreement attached).

 

 
 

--------------------------------------------------------------------------------

 

 

6.       COBRA Coverage. Effective on the day following your last day of
coverage as an active employee of the Company under the Company's group health
plans (the "Coverage Start Date") and ending on the date that is nine (9) months
coinciding with the severance period (as applicable), following the Coverage
Start Date (the "Coverage Period"), you shall be entit1ed to continue your group
medical and dental coverage for yourself and your related "qualified
beneficiaries" (as such term is defined in COBRA) under the applicable group
medical and dental plan(s) of the Company in which you and your qualified
beneficiaries were enrolled immediately prior to the Coverage Start Date in
accordance with COBRA and other applicable laws; provided, that (a) you timely
make a COBRA election in accordance with the requirements of COBRA and the
Company's COBRA election procedures, and (b) you timely pay the applicable
monthly COBRA premium. If you pay the applicable COBRA premium during the
Coverage Period, the Company shall reimburse you for a portion of the COBRA
premiums paid during the Coverage Period such that you shall pay the same
premium cost for COBRA coverage under this paragraph as a similarly situated
active employee of the Company would pay for identical non-COBRA coverage under
the applicable group medical or dental plan(s) of the Company. Upon the
expiration of the Coverage Period, you and your qualified beneficiaries may
continue your COBRA coverage under the Company’s group medical and dental plans
for the remainder of the statutory period of COBRA coverage at your sole expense
without any reimbursement from the Company. For purposes of this paragraph,
"COBRA" means Section 4980B of the Internal Revenue Code of 1986, as amended,
and Part 6 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended.

 

7.       Section 409A. Payments pursuant to the Agreement are intended to comply
with or be exempt from Section 409A of the Internal Revenue Code and
accompanying regulations ("Section 409A"}, and the provisions of the Agreement
will be administered, interpreted and construed accordingly. Any payments under
the Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment pursuant to the Agreement shall be
treated as a separate and distinct payment. The Company makes no representation
or warranty and shall have no liability to you or to any other person if any
provisions of the Agreement are determined to constitute deferred compensation
subject to Section 409A but do not satisfy an exemption from, or the conditions
of. Section 409A.

 

8.       Life Insurance. During the Severance Period, in addition to the
provisions above, you shall be entitled to keep in place your voluntary term
life insurance subject to applicable withholdings (for the payment of the
premiums for such policy) and paid in installments on the same basis as prior to
the separation date and in accordance with the Company's customary practices.

 

 